Title: From Thomas Jefferson to John Nixon, 29 May 1793
From: Jefferson, Thomas
To: Nixon, John



Sir
Philadelphia May 29. 1793.

When Mr. Cruger delivered his papers to me, it was concluded that as Mr. Genet was expected daily, it would be better to await his arrival and put the case into his hands, that he might adopt his own plan of redressing it, than to put it into the hands of Mr. Ternant, just then going out of office. We have not got into a train of business with Mr. Genet till within these few days, and these have been so occupied by more pressing questions between the two countries that I had still kept back Mr. Cruger’s case. Consequently it has not been laid before Mr.  Genet. Not understanding from your note whether Mr. Cruger has asked for his papers with a view to decline moving in the case altogether, or on a supposition that they may have been communicated to the minister, I return them according to your desire. But if they were asked on the last supposition, it will be necessary for me to have them again in which case I shall immediately present the case to Mr. Genet. I have the honor to be with great respect Sir Your most obedt. humble servt

Th: Jefferson

